Exhibit 10.7
 
DOMINOVAS ENERGY CORPORATION
 
Regulation Fair Disclosure Policy, (“FD”)
 
Adopted 07-03-2015
 
Dominovas Energy Corporation, (the “Company”) is committed to providing timely
and credible information regarding the Company and its securities in compliance
with all applicable legal and regulatory requirements. In this regard, the
Company is fully committed to complying with Regulation Fair Disclosure (also
known as “Regulation FD”) enacted by the U.S. Securities and Exchange
Commission.
 
1.) General
 
It is the Company’s Regulation FD policy (the “Policy”), reflecting current
legal requirements, that neither employees nor directors of the Company make any
disclosure of material, non-public information about the Company to anyone
outside the Company (other than to persons who first are obliged to maintain
confidentiality with respect to such information), unless the Company discloses
it to the public at the same time in a manner consistent with Regulation FD.
 
Examples of areas affected by this Policy include:
 
v  
Quarterly earnings releases and related conference calls;

 
v  
Speeches, interviews and conferences;

 
v  
Providing “guidance” as to the Company’s performance or results;

 
v  
Responding to market rumors;

 
v  
Contact with financial analysts covering the Company;

 
v  
Reviewing analyst reports and similar materials;

 
v  
Referring to or distributing analyst reports on the Company;

 
v  
Analyst and investor visits;

 
v  
Postings on the Company’s websites;

 
v  
Personal information of Executive Officers of DEC, which includes salaries,
bonuses and commissions; and

 
v  
Details of all contracts/ deals and/or preparatory technology information

 
2.) Purpose
 
The purpose of this Policy is to ensure the Company adheres to Regulation FD and
other applicable legal and regulatory requirements in its external
communications. The Company’s Vice President of Communications & Investor
Relations and General Counsel, or such other person reporting to the General
Counsel as the General Counsel may from time to time designate, shall have the
authority to make materiality and distribution determinations covered by this
Policy with respect to the information disclosed about the Company.
 
 

1 | Page
Approved by the Board of Directors July 2015




 
 

--------------------------------------------------------------------------------

 
 
The General Counsel or his designee has the authority to interpret and enforce
this Policy. All questions about this Policy should be directed to the General
Counsel. Any suspected or known violations of this Policy should be reported
immediately to the General Counsel and the Vice President of Communications &
Investor Relations. If a Company employee violates this Policy, he or she will
be subject to disciplinary action up to and including immediate termination of
employment.
 
The Vice President of Communications & Investor Relations and the General
Counsel or his designee must preapprove any deviation from the policies and
procedures outlined in this Policy.
 
Compliance with this Policy shall be carefully overseen and documented by the
Vice President of Communications & Investor Relations at the time of disclosure,
including documentation of materiality and distribution determinations, with
appropriate back-up documentation showing adherence to the established procedure
or the basis for any deviation.
 
The Vice President of Communications & Investor Relations shall document, in
advance, the analysis of why information to be selectively disclosed is not
material. The Vice President of Communications & Investor Relations shall
establish a system to document and track what material information has and has
not been made public and when such information was disclosed to the public.
 
3.) Authorized Spokespersons
 
The individuals holding the following offices and their respective successors
are authorized to speak on behalf of the Company in all situations and/or field
questions from analysts, stockholders, and/or the media (the “Authorized
Spokespersons”):
 
President and Chief Executive Officer;
 
Chief Financial Officer; or
 
As authorized by the President and Chief Executive Officer, the Vice President
of Communications & Investor Relations, and/or the Treasurer & General Counsel.
 
At various times, any one of the Company’s Authorized Spokespersons may
designate others in writing to speak on behalf of the Company and/or respond to
specific inquiries when necessary due to the unavailability of an Authorized
Spokesperson, or due to the specific nature of the request. While others may be
designated in writing from time to time to speak on behalf of the Company, it is
essential that both the Vice President of Communications & Investor Relations
and the General Counsel have knowledge of the information being disseminated by
those individuals to facilitate the Company’s compliance with other applicable
legal and regulatory requirements in its external communications.
 
Company employees who are not authorized to speak on behalf of the Company are
prohibited from communicating potentially material non-public information about
the Company and should refer all inquiries from the media, analysts,
stockholders, and/or the financial community to the Company’s Vice President of
Communications & Investor Relations.
 
 

2 | Page
Approved by the Board of Directors July 2015




 
 

--------------------------------------------------------------------------------

 
 
4.) Policy on Public Communications and Press Releases
 
v  
For all public communications initiated by the Company, the Vice President of
Communications & Investor Relations will draft all related press releases and
circulate the press release to the Authorized Spokespersons and other
significant involved parties or Dominovas Energy Corporation personnel prior to
its release. The General Counsel will review the press release in its proposed
final form.

 
v  
For all public communications not initiated by the Company, the Vice President
of Communications & Investor Relations will review all requests by customers,
suppliers, vendors and others to disseminate comments about Dominovas Energy
Corporation. Only the Vice President of Communications & Investor Relations or
their written designee can authorize and approve press releases.

 
v  
To the extent practicable, an Authorized Spokesperson familiar with the
Company's disclosure record will accompany senior management in any meetings or
discussions with analysts and stockholders to monitor for unintentional
disclosure of material non-public information.

 
v  
The Vice President of Communications & Investor Relations will disseminate the
press release in accordance with all applicable Securities and Exchange
Commission rules. The Vice President of Communications & Investor Relations
shall document all material contact with members of the media, the extent of the
coverage provided by the media on Company releases, and evidence of the timing
of the disclosure with respect to each release.

 
5.) Policy on Forward-Looking Statements
 
If a press release or any presentation materials are to be made available to
analysts or stockholders and contain forward-looking statements, including
explicit forecasts or expressions of “comfort” with respect to an analyst’s
estimates, such release or materials will be provided to the General Counsel or
his designee in advance for review and include appropriate communication of the
underlying assumptions and cautionary statements relating to material
uncertainties concerning the information communicated in the release or
materials.
 
6.) Policy on Scheduled Quarterly Earnings Conference Calls
 
v  
The Company shall make a practice of holding open, publicly-accessible
conference calls to discuss quarterly financial results and certain other
significant events that arise in the course of its business. Normally, the
Company will issue a press release in advance of the call announcing the date,
time, and access information for the call. Generally, analysts and professional
investors will have teleconference access to the call so they may participate in
the Q & A portion of the call. Generally, other interested parties will also be
able to listen to the call via the Internet through the Company’s website.

 
v  
The Company will attempt to respond to as many questions as possible during the
time allotted; however, it reserves the right to not respond to any question
where it chooses to do so. Generally, the Company will promptly post an audio
transcript of the call on the Company’s website, as appropriate.

 
 

3 | Page
Approved by the Board of Directors July 2015




 
 

--------------------------------------------------------------------------------

 

All transcripts and archived materials on the Company’s website are considered
time-dated and the Company undertakes no obligation to update such information,
which shall not later be considered a current representation of the Company’s
views or forecasts. The following procedures shall apply:
 
a) The time, date, and means of access to the call will be announced in advance
by way of a separate press release and will be listed on the Company’s website,
so all interested parties have the option of listening to the call.
 
b) A related Form 8-K and press release, in a form and substance consistent with
applicable Securities and Exchange Commission and New York Stock Exchange rules,
will be prepared by the Vice President of Communications & Investor Relations
and reviewed by the General Counsel. All reasonable efforts shall be made for
the press release to be released by the Company at least 2-3 hours prior to the
call (but not more than 48 hours before the call) in accordance with the Policy
on Public Communications above. Upon issuing the press release and prior to the
start of the call, the Form 8-K containing the press release will be filed by
the Company with the Securities and Exchange Commission.
 
c) The Vice President of Communications & Investor Relations will endeavor to
pre-script the call, to the extent possible, with assistance from the General
Counsel or his designee (a mutual sensitizing between management and General
Counsel or his designee as to the “materiality” of the information to be
discussed should occur; thinking through the likely Q&A, so as to avoid
non-intentional disclosures of material, non-public information).
 
d) The Company will hold the call within 48 hours after the related press
release is issued. The media/public will have the option of gaining access to
monitor the conference call through the webcast on the Company’s website (real
time and replay mode). A replay of the webcast will be available on the
Company’s website for at least twelve months after the conference call.
 
e) If, (i) the conference call is more than 48 hours after the issuance of the
earnings release, (ii) the Form 8-K is not submitted to the SEC prior to the
oral presentation, (iii) the financial and statistical information contained in
the presentation is not provided on the Company’s website, or (iv) the call is
not complementary to the earnings release, then, to the extent required by
applicable Securities and Exchange Commission rules, the Company will furnish a
second Form 8-K containing the text of any announcement or release disclosing
material non-public information regarding the Company’s results of operations or
financial condition for a completed quarterly or annual fiscal period that is
included in the oral presentation.
 
f) Any written materials distributed to analysts will be posted on the Company’s
website.
 
g) “Question and Answer” session following analyst conference call:
 
 

4 | Page
Approved by the Board of Directors July 2015




 
 

--------------------------------------------------------------------------------

 
 
(1) During the question and answer session, management will make all reasonable
efforts to avoid introducing additional material information not covered in the
presentation.
 
(2) The General Counsel or his designee will be in attendance at all conference
calls to assist in efforts to comply with applicable federal securities laws
regarding disclosure.
 
(3) If an Authorized Representative engages in post-call discussions with
analysts and inadvertently discloses material non-public information in such
discussion or has any reasonable belief that such an inadvertent disclosure may
have been made, such Authorized Representative will immediately contact the
General Counsel or his designee or the Vice President of Communications &
Investor Relations to determine whether any material information beyond what was
covered in the presentation (including the formal Q&A session) was communicated.
 
(4) The Vice President of Communications & Investor Relations will prepare a
record of the analysis of whether any additional information disclosed by
individual member of management may be material, such record to be immediately
made available to the General Counsel or his designee, who shall make the
determination of whether material non-public information was disclosed and
follow the procedures below for unintentional disclosures, if appropriate.
 
7.) Policy on Unintentional Disclosures
 
v  
If anyone has a reasonable belief that an unintentional disclosure of material,
non-public information may have been made by the Company (or the movement of the
Company’s stock price suggests to any Authorized Spokesperson that there may
have been a disclosure of material, non-public information), the Vice President
of Communications & Investor Relations and the General Counsel or his designee
should be notified immediately.

 
v  
The Vice President of Communications & Investor Relations will, upon
consultation with the General Counsel or his designee, determine whether
disclosure of the information should be made to the public; and, if so, whether
the Company will disseminate the same information to the public by furnishing
the information in a press release, or filing a Form 8-K with the Securities and
Exchange Commission.

 
v  
If public disclosure is deemed necessary or appropriate, it will be made as soon
as reasonably practicable but in no event after the later of, (i) 24 hours or,
(ii) the commencement of the next day’s trading on the New York Stock Exchange
after the discovery by the Vice President of Communications & Investor Relations
that there has been an unintentional disclosure of information that is material
and has not been previously disclosed publicly.

 
8.) Policy on Commenting on Analyst Reports
 
v  
It is the Company’s Policy that only Authorized Spokespersons may review in
advance and/or comment on the accuracy of historical data contained in draft
analyst reports. In connection with any review of analyst projections, the
Company will not provide comments on forecasts or projections, except that
comments may be made by an Authorized Representative to the extent that those
comments relate to previously disclosed actual results or are made to correct
factual inaccuracies of previously disclosed information.

 
v  
To the extent an analyst asks a question in which an analyst is seeking an
answer to refine the analyst’s own projections, those questions should be
answered by referring to already released materials.

 
 


5 | Page
Approved by the Board of Directors July 2015




 
 

--------------------------------------------------------------------------------

 

9.) Policy on Distributing Analyst Reports
 
Under no circumstances will the Company distribute analyst reports on the
Company externally. The Company will generally endeavor to post on the investor
relations section of its website the names and firms of analysts known to the
Company to currently conduct research on the Company.
 
10.) Policy on Speeches, Interviews and Conferences
 
Any participation in public speeches, interviews or conferences by Dominovas
Energy Corporation personnel must be reviewed and approved by the Vice President
of Communications & Investor Relations. Once approved, Dominovas Energy
Corporation personnel should adhere to the approved script and not disclose any
material, non-public information about the Company during any question and
answer sessions.
 
11.) Policy on Visits by Analysts or Other Financial Professionals
 
Any and all visits by analysts or other financial professionals to any plant
site of the Company must be arranged by office of the Vice President of
Communications & Investor Relations. Any communications during visits shall be
subject to this Policy. All requests made directly to any plant or plant
management/employees must be directed to the office of the Vice President of
Communications & Investor Relations.
 
12.) Policy on Responding to Rumors
 
Generally, the Company will not comment on rumors or speculation. If the Company
decides to comment on a rumor, only Authorized Spokespersons may speak on behalf
of the Company. Rumors about the Company that are posted in Internet chat rooms
are covered by this Policy. Employees should not respond to rumors about the
Company, including those found in Internet chat rooms. All rumors should be
referred to Vice President of Communications & Investor Relations for
appropriate action.
 
 

6 | Page
Approved by the Board of Directors July 2015




 
 

--------------------------------------------------------------------------------

 
